DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHARLES KEAN FULTON,
                            Appellant,

                                     v.

 CERTAIN UNDERWRITERS AT LLOYD'S LONDON SUBSCRIBING TO
         POLICY NUMBERS B0621MMILSYC10025 AND
   B0621MMILYPI10306, OVERSEA INSURANCE AGENCY, INC.,
  MILLER INSURANCE SERVICES, LLP, and THAMES INSURANCE
                     SERVICES, INC.
                        Appellees.

                              No. 4D17-981

                              [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE-15-005684
12.

  David W. Rodstein of Rodstein Law, P.A., Tamarac, for appellant.

   Darlene M. Lidondici and Christopher R. Fertig of Fertig & Gramling,
Fort Lauderdale, for appellee Oversea Insurance Agency Inc.

  Armando P. Rubio of Fields Howell, LLP, Miami, for appellees
Underwriters and Miller Insurance Services, LLP.

  Shawn R. Horwick of Ritter Chusid, LLP, Coral Springs, for appellee
Thames Insurance Services, Inc.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.
2